460 F.2d 1067
80 L.R.R.M. (BNA) 2976, 68 Lab.Cas.  P 12,800
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS, LOCAL 542, Respondent.
No. 71-2423.
United States Court of Appeals,Ninth Circuit.
June 16, 1972.

S. Zirkin (argued), Thomas E. Silfen, Marcel Mallet-Prevost, Asst. Gen. Counsel, Peter G. Nash, Gen. Counsel, NLRB, Washington, D. C., for petitioner.
Richard D. Prochazka (argued), H. Ronald Domnitz, of Domnitz & Prochazka, San Diego, Cal., for respondent.
Before BARNES, ELY, and CARTER, Circuit Judges.
PER CURIAM:


1
The Board's Decision and Order, based essentially upon an exhaustive report of its Hearing Examiner, is reported at 191 NLRB No. 79.


2
Our review of the record convinces us that the Board's Order should be enforced; accordingly, the Petition for Enforcement is granted.